DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Receipt of Applicant’s Amendment filed on 07/07/2020 is acknowledged.  The amendment includes the amending of claims 1-3, and 5-20.
Claim Rejections - 35 USC § 101
3.         35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
4.         Independent claim 20 is rejected under 35 U.S.C 101 because the claimed invention is directed to the non-statutory subject area of electro-magnetic signals and carrier waves.  Claim 20 is directed towards “computer readable storage media”.  The examiner interprets “computer readable storage media” as storage media defined by the characteristics in paragraph 42 of the applicant’s specification.  According to paragraph 42 of the applicant’s specification, “Examples of storage media include random access memory, read only memory, magnetic disks, optical disks, and flash memory, as well as any combination or variation thereof, or any other type of storage media. In some implementations, the storage media may be a non-transitory storage media. In some instances, at least a portion of the storage media may be transitory” (Paragraph 42).  Thus, independent 20 is rejected for containing nonstatutory subject matter of carrier/propagated signals/waves because the claim does not limit the claimed storage media to “non-transitory” storage media and that specification states that storage media can include transitory storage media (which is non-statutory).  
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1, 3, 7, 9-11, 13, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patrick et al. (U.S. PGPUB 2006/0277220) in view of Sokolan et al. (U.S. PGPUB 2011/0265177).
9.	Regarding claims 1, 11, and 20, Patrick teaches a method, apparatus, and computer-readable storage media comprising:
A)  receiving a data query from an application service of the multiple application services (Paragraphs 16, 29, and 32, Figure 1a); 
B)  wherein the data query comprises a request for data stored in at least one of the multiple storage services (Paragraphs 16, 29, and 32, Figures 1a and 1b);
C)  identifying policies for obtaining and deploying the data (Abstract, Paragraphs 20 and 31); 
D)  wherein the policies include at least one restriction associated with the data (Abstract, Paragraphs 20, 31, and 34);
E)  retrieving the data from the at least one of the multiple storage services based on the policies (Abstract, Paragraphs 16, 20, 31, and 34, Figures 1a and 1b); 
F)  generating a data configuration comprising the retrieved data based at least in part on the policies (Abstract, Paragraphs 16, 20, 31, and 34, Figures 1a and 1b); and 
G)  deploying the data configuration to the application services (Abstract, Paragraphs 16, 20, 31, and 34, Figures 1a and 1b).
	The examiner notes that Patrick teaches “receiving a data query from an application service of the multiple application services” as “In an example embodiment, redaction is based upon access policies associated with a requester. Requestors may be users, proxies or automated entities. This ability of a system to redact responses to queries or requests from services in accordance with access policies or the like makes it possible to attain improved security in computing systems over conventional access control mechanisms that control based upon privileges to access a file, an account, a storage device or a machine upon which the information is stored” (Paragraph 16), “a liquid data framework 104 is used to provide a mechanism by which a set of applications, or application portals 94, 96, 98, 100 and 102, can integrate with, or otherwise access in a tightly couple manner, a plurality of services. Such services may include a Materials Requirements and Planning (MRP) system 112, a purchasing system 114, a third-party relational database system 116, a sales forecast system 118 and a variety of other data-related services 120” (Paragraph 29), and “Within the query compilation layer 150, a query parsing and analysis mechanism 152 receives the query 50 from the client applications” (Paragraph 32).  The examiner further notes that the query 50 from client applications teaches the claimed data query.  Patrick teaches “wherein the data query comprises a request for data stored in at least one of the multiple storage services” as “In an example embodiment, redaction is based upon access policies associated with a requester. Requestors may be users, proxies or automated entities. This ability of a system to redact responses to queries or requests from services in accordance with access policies or the like makes it possible to attain improved security in computing systems over conventional access control mechanisms that control based upon privileges to access a file, an account, a storage device or a machine upon which the information is stored” (Paragraph 16), “a liquid data framework 104 is used to provide a mechanism by which a set of applications, or application portals 94, 96, 98, 100 and 102, can integrate with, or otherwise access in a tightly couple manner, a plurality of services. Such services may include a Materials Requirements and Planning (MRP) system 112, a purchasing system 114, a third-party relational database system 116, a sales forecast system 118 and a variety of other data-related services 120” (Paragraph 29), “Within the query compilation layer 150, a query parsing and analysis mechanism 152 receives the query 50 from the client applications” (Paragraph 32), and “The query compilation layer 150 passes the query plan output from the runtime query plan generator 156 to a runtime query engine 162 in the query execution layer 160. The runtime query engine 162 is coupled with one or more functions 70 that may be used in conjunction with formulating queries and fetch requests to sources 52, which are passed on to the appropriate service(s). The service responds to the queries and fetch requests 52 with results from sources 54” (Paragraph 33).  The examiner further notes that the query 50 from client applications for data stored by the services (See Figures 1a and 1b) teaches the claimed request for data stored by storage services.  The examiner further notes that Patrick teaches “identifying policies for obtaining and deploying the data” as “These mechanisms and methods for securing access to data make it possible for systems to have improved control over accesses to information by redacting responses made by services based upon access policies.  Requestors may be users, proxies or automated entities. This ability of a system to redact responses to queries or requests for services in accordance with access policies makes it possible to attain improved security in computing systems over conventional access control mechanisms that control based upon privileges for accessing a file, an account, a storage device or a machine upon which the information is stored” (Abstract), “Access policies (or "authorization policies", "security policies" or "policies") dynamically identify resources (e.g., J2EE resources, an XML document, a section of an XML document, services, information returned by services, etc.) for which access is controlled, entities allowed to access each resource, and constraints that apply to each requestor or group of requestors that attempt to access the resource. A policy can be based on role(s) such that it determines which role(s) are permitted to access a resource under certain conditions. (In various embodiments, roles can be defined to dynamically associate users and/or groups of users based on some criteria. For example, a system administrator role might include all users having a certain skill level and only during certain times of day (e.g., after 5:00 pm))” (Paragraph 20), and “Interface layer 140 also includes access control mechanism 144, which determines based upon a plurality of policies 20 whether the client, portal application, service or other process making the request 10 is authorized to access the resources and services required to satisfy the Patrick teaches “wherein the policies include at least one restriction associated with the data” as “These mechanisms and methods for securing access to data make it possible for systems to have improved control over accesses to information by redacting responses made by services based upon access policies.  Requestors may be users, proxies or automated entities. This ability of a system to redact responses to queries or requests for services in accordance with access policies makes it possible to attain improved security in computing systems over conventional access control mechanisms that control based upon privileges for accessing a file, an account, a storage device or a machine upon which the information is stored” (Abstract), “Access policies (or "authorization policies", "security policies" or "policies") dynamically identify resources (e.g., J2EE resources, an XML document, a section of an XML document, services, information returned by services, etc.) for which access is controlled, entities allowed to access each resource, and constraints that apply to each requestor or group of requestors that attempt to access the resource. A policy can be based on role(s) such that it determines which role(s) are permitted to access a resource under certain conditions. (In various embodiments, roles can be defined to dynamically associate users and/or groups of users based on some criteria. For example, a system administrator role might include all users having a certain skill level and only during certain times of day (e.g., after 5:00 pm))” (Paragraph 20), “Interface layer 140 also includes access control mechanism 144, which determines based upon a plurality of policies 20 whether the client, portal application, service or other process making the request 10 is authorized to access the resources and services required to satisfy the request” (Paragraph 31), and “filter parameters 90 may accompany service request 10 in one embodiment. Further, query result filter 146 also determines based upon access policies implementing security levels 80 what portions of the filtered query response 58 a requestor is permitted to access and may redact the filtered query response accordingly” (Paragraph 34).  The examiner further notes that the policies which define access control (i.e. restrictions) are used with respect to resources when receiving a query.  The examiner further notes that Patrick teaches “retrieving the data from the at least one of the multiple storage services based on the policies” as “In an example embodiment, redaction is based upon access policies associated with a requester. Requestors may be users, proxies or automated entities. This ability of a system to redact responses to queries or requests from services in accordance with access policies or the like makes it possible to attain improved security in computing systems over conventional access control mechanisms that control based upon privileges to access a file, an account, a storage device or a machine upon which the information is stored” (Paragraph 16), “Access policies (or "authorization policies", "security policies" or "policies") dynamically identify resources (e.g., J2EE resources, an XML document, a section of an XML document, services, information returned by services, etc.) for which access is controlled, entities allowed to access each resource, and constraints that apply to each requestor or group of requestors that attempt to access the resource. A policy can be based on role(s) such that it determines which role(s) are permitted to access a resource under certain conditions. (In various embodiments, roles can be defined to dynamically associate Patrick teaches “generating a data configuration comprising the retrieved data based at least in part on the policies” as “In an example embodiment, redaction is based upon access policies associated with a requester. Requestors may be users, proxies or automated entities. This ability of a system to redact responses to queries or requests from services in accordance with access policies or the like makes it possible to attain improved security in computing systems over conventional access control mechanisms that control based upon privileges to access a file, an account, a storage device or a machine upon which the information is stored” (Paragraph 16), “Access policies (or "authorization policies", "security policies" or "policies") dynamically identify resources (e.g., J2EE resources, an XML document, a section of an XML document, services, information returned by services, etc.) for which access is controlled, entities allowed to access each resource, and constraints that apply to each requestor or group of requestors that attempt to access the resource. A policy can be based on role(s) such that it determines which role(s) are permitted to access a resource under certain conditions. (In various embodiments, roles can be defined to dynamically associate users and/or groups of users based on some criteria. For example, a system administrator role might include all users having a certain skill level and only during certain times of day (e.g., after 5:00 pm))” (Paragraph 20), “Interface layer 140 also includes access control mechanism 144, which determines based upon a plurality of policies 20 whether the client, portal application, service or other process making the request 10 is authorized to access the resources and services required to satisfy the request” (Paragraph 31), and “filter parameters 90 may accompany service request 10 in one embodiment. Further, query result filter 146 also determines based upon access policies implementing security levels 80 what portions of the filtered query response 58 a requestor is permitted to access and may redact the filtered query response accordingly” (Paragraph 34).  The examiner further notes that resources that have been redacted in response to received queries based on access control policies teaches the claimed generating.  The examiner further notes that Patrick teaches “deploying the data configuration to the application services” as “In an example embodiment, redaction is based upon access policies associated with a requester. Requestors may be users, proxies or automated entities. This ability of a system to redact responses to queries or requests from services in accordance with access policies or the like makes it possible to attain improved security in computing systems over conventional access control mechanisms 
	Patrick does not explicitly teach:
C)  identifying metadata that defines policies for obtaining and deploying the data;
D)  wherein the policies defined in the metadata include at least one restriction associated with the data;
E)  based on the policies defined in the metadata;
F)  based at least in part on the policies defined in the metadata.
	Sokolan, however, teaches “identifying metadata that defines policies for obtaining and deploying the data” as “The search system may maintain specific permission settings for each document as metadata associated with that document. The permission settings may be stored in the document database 116 and used to determine which data, if any, may be accessed based on a user's credentials” (Paragraph 56) and “The tagging of block 206 may analyze the content and metadata of the document to identify portions of the data that may be sensitive or may be redacted, modified, or replaced when the document is presented to users who may not have access to the entire document contents. In some embodiments, the tagging of block 206 may have specialized classification systems that may automatically search the document to identify items that may be sensitive or classified” (Paragraph 69), “wherein the policies defined in the metadata include at least one restriction associated with the data” as “The search system may maintain specific permission settings for each document as metadata associated with that document. The permission settings may be stored in the document database 116 and used to determine which data, if any, may be accessed based on a user's credentials” (Paragraph 56) and “The tagging of block 206 may analyze the content and metadata of the document to identify portions of the data that may be sensitive or may be redacted, modified, or replaced when the document is presented to users who may not have access to the entire document contents. In some embodiments, the tagging of block 206 may have specialized classification systems that may automatically search the document to identify items that may be sensitive or classified” (Paragraph 69), “based on the policies defined in the metadata” as “The search system may maintain specific permission settings for each document as metadata associated with that document. The permission settings may be stored in the document database 116 and used to determine which data, if any, may be accessed based on a user's credentials” (Paragraph 56) and “The tagging of block 206 may analyze the content and metadata of the document to identify portions of the data that may be sensitive or may be redacted, modified, or replaced when the document is presented to users who may not have access to the entire document contents. In some embodiments, the tagging of block 206 may have specialized classification systems that may automatically search the document to identify items that may be sensitive or classified” (Paragraph 69), and “based at least in part on the policies defined in the metadata” as “The search system may maintain specific permission settings for each document as metadata associated with that document. The permission settings may be stored in the document database 116 and used to determine which data, if any, may be accessed based on a user's credentials” (Paragraph 56) and “The tagging of block 206 may analyze the content and metadata of the document to identify portions of the data that may be sensitive or may be redacted, modified, or replaced when the document is presented to users who may not have access to the entire document contents. In some embodiments, the tagging of block 206 may have specialized classification systems that may automatically search the document to identify items that may be sensitive or classified” (Paragraph 69).
	The examiner further notes that although it is clear that the primary reference of Patrick teaches the use of access control policies with respect to queried data, such access control policies are not defined in “metadata” of the queried data.  The secondary reference of Sokolan clearly teaches that permission settings (i.e. access control policies) are stored in the metadata of queried data.  The combination would result in the access control policies of Patrick to be stored in metadata of its queried resources.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Sokolan’s would have allowed Patrick’s to provide a method for giving more flexible access control to requested data, as noted by Sokolan (Paragraphs 1 and 10).

	Regarding claims 3 and 13, Patrick further teaches a method and apparatus comprising:
one or more of a file system, a Relational Database Management System (RDBMS), and a stream (Paragraphs 16, 29, and 32, Figure 1a).
	The examiner notes that Patrick teaches “wherein the at least one of the multiple storage services comprises one or more of a file system, a Relational Database Management System (RDBMS), and a stream” as “In an example embodiment, redaction is based upon access policies associated with a requester. Requestors may be users, proxies or automated entities. This ability of a system to redact responses to queries or requests from services in accordance with access policies or the like makes it possible to attain improved security in computing systems over conventional access control mechanisms that control based upon privileges to access a file, an account, a storage device or a machine upon which the information is stored” (Paragraph 16), “a liquid data framework 104 is used to provide a mechanism by which a set of applications, or application portals 94, 96, 98, 100 and 102, can integrate with, or otherwise access in a tightly couple manner, a plurality of services. Such services may include a Materials Requirements and Planning (MRP) system 112, a purchasing system 114, a third-party relational database system 116, a sales forecast system 118 and a variety of other data-related services 120” (Paragraph 29), and “Within the query compilation layer 150, a query parsing and analysis mechanism 152 receives the query 50 from the client applications” (Paragraph 32).  The examiner further notes that services that are searchable from applications include a 3rd party relational database system 116 (i.e. the claimed RDBMS) as shown in Figure 1a.  

Regarding claims 7 and 17, Patrick further teaches a method and apparatus comprising:
A)  wherein the at least one restriction comprises an authorization restriction (Abstract, Paragraphs 16, 20, 31, and 34, Figures 1a and 1b).
	The examiner notes that Patrick teaches “wherein the at least one restriction comprises an authorization restriction” as “In an example embodiment, redaction is based upon access policies associated with a requester. Requestors may be users, proxies or automated entities. This ability of a system to redact responses to queries or requests from services in accordance with access policies or the like makes it possible to attain improved security in computing systems over conventional access control mechanisms that control based upon privileges to access a file, an account, a storage device or a machine upon which the information is stored” (Paragraph 16), “Access policies (or "authorization policies", "security policies" or "policies") dynamically identify resources (e.g., J2EE resources, an XML document, a section of an XML document, services, information returned by services, etc.) for which access is controlled, entities allowed to access each resource, and constraints that apply to each requestor or group of requestors that attempt to access the resource. A policy can be based on role(s) such that it determines which role(s) are permitted to access a resource under certain conditions. (In various embodiments, roles can be defined to dynamically associate users and/or groups of users based on some criteria. For example, a system administrator role might include all users having a certain skill level and only during certain times of day (e.g., after 5:00 pm))” (Paragraph 20), “Interface layer 140 also includes access control mechanism 144, which determines based upon a plurality of 

	Regarding claims 9 and 19, Patrick does not explicitly teach a method and apparatus comprising:
A)  wherein the data access system includes a planner and wherein identifying the metadata that defines the policies for obtaining and deploying the data comprises the planner querying a metadata service for the metadata defining the policies for obtaining and deploying the data.
	Sokolan, however, teaches “wherein the data access system includes a planner and wherein identifying the metadata that defines the policies for obtaining and deploying the data comprises the planner querying a metadata service for the metadata defining the policies for obtaining and deploying the data” as “a data source 104 may have an authentication system 142 that may be queried when a user presents credentials along with a search query 128. In some embodiments, the authentication service 134 may have a federated relationship with a data source authentication system 142 where each authentication service may accept authentication tokens from the other authentication service” (Paragraph 55), “The search system may maintain specific permission settings for each document as metadata associated with that document. The permission settings may be stored in the document database 116 and used to determine which data, if any, may be accessed based on a user's credentials” (Paragraph 56) and “The tagging of block 206 may analyze the content and metadata of the document to identify portions of the data that may be sensitive or may be redacted, modified, or replaced when the document is presented to users who may not have access to the entire document contents. In some embodiments, the tagging of block 206 may have specialized classification systems that may automatically search the document to identify items that may be sensitive or classified” (Paragraph 69).
	The examiner further notes that although it is clear that the primary reference of Patrick teaches the use of access control policies with respect to queried data, such access control policies are not defined in “metadata” of the queried data.  The secondary reference of Sokolan clearly teaches that permission settings (i.e. access control policies) are stored in the metadata of queried data.  Such permission settings are clearly queried in response to user queries to determine appropriate access control Patrick to be stored in metadata of its queried resources.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Sokolan’s would have allowed Patrick’s to provide a method for giving more flexible access control to requested data, as noted by Sokolan (Paragraphs 1 and 10).

Regarding claim 10, Patrick further teaches a method comprising:
A)  wherein the data access system includes a worker and wherein retrieving the data from the at least one of the multiple storage services comprises the worker retrieving the data from the at least one of the multiple storage services (Paragraphs 30-31, and 33, Figures 1a and 1b).
	The examiner notes that Patrick teaches “wherein the data access system includes a worker and wherein retrieving the data from the at least one of the multiple storage services comprises the worker retrieving the data from the at least one of the multiple storage services” as “the liquid data framework 104 employs a liquid data integration engine 110 to process requests from the set of portals to the services. The liquid data integration engine 110 allows access to a wide variety of services, including data storage services, server-based or peer-based applications, Web services and other services capable of being delivered by one or more computational devices are contemplated in various embodiments. A services model 108 provides a structured view of the available services to the application portals 94, 96, 98, 100 and 102” (Paragraph 30), “the liquid data integration engine 110 includes an interface processing layer 140, a query compilation layer 150 and a query execution layer 160. The interface layer 140 includes a request processor 142, which takes the request 10 and processes this request into an XML query 50” (Paragraph 31), and “The query compilation layer 150 passes the query plan output from the runtime query plan generator 156 to a runtime query engine 162 in the query execution layer 160. The runtime query engine 162 is coupled with one or more functions 70 that may be used in conjunction with formulating queries and fetch requests to sources 52, which are passed on to the appropriate service(s). The service responds to the queries and fetch requests 52 with results from sources 54. The runtime query engine 162 of the query execution layer 160 translates the results into a format usable by the client or portal application, such as without limitation XML, in order to form the XML query results 56” (Paragraph 33).  The examiner further notes that liquid data framework 104 teaches the claimed worker as it includes multiple components that retrieve data from the services based on the received query as shown in Figures 1a and 1b.
10.	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Patrick et al. (U.S. PGPUB 2006/0277220) in view of Sokolan et al. (U.S. PGPUB 2011/0265177) as applied to claims 1, 3, 7, 9-11, 13, 17, and 19-20 above, and further in view of Andrade et al. (U.S. PGPUB 2012/0059839).
11.	Regarding claims 2 and 12, Patrick and Sokolan do not explicitly teach a method and apparatus comprising:
application service of the multiple application services comprises at least one of a distributed application, an Open Database Connectivity (ODBC) service, or a Representational State Transfer (REST) service.
	Andrade, however, teaches “wherein the application service of the multiple application services comprises at least one of a distributed application, an Open Database Connectivity (ODBC) service, or a Representational State Transfer (REST) service” as “applications use standard software interfaces for accessing database systems. For instance, as shown in FIG. 1A, an application 100 accesses a database system 104 via interfaces of a driver 102. As one example, the database system is DB2.RTM. offered by International Business Machines Corporation (IBM.RTM.) and the driver is an Open Database Connectivity (ODBC) driver. The application issues ODBC calls that include queries to select data from the database. The calls are received at the driver and the driver forwards the queries to the database server” (Paragraph 18).
	The examiner further notes that although the application services of the primary reference of Patrick clearly access remote databases (See rdbms 116), there is no explicit teaching of the use of ODBC.  The secondary reference of Andrade clearly teaches that applications that query databases can use ODBC. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Andrade’s would have allowed Patrick’s and Sokolan’s to provide a method for reducing bottlenecks in database access queries, as noted by Andrade (Paragraph 5).
12.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Patrick et al. (U.S. PGPUB 2006/0277220) in view of Sokolan et al. (U.S. PGPUB 2011/0265177) as applied to claims 1, 3, 7, 9-11, 13, 17, and 19-20 above, and further in view of Pfeifle (U.S. PGPUB 2017/0059330).
13.	Regarding claims 4 and 14, Patrick and Sokolan do not explicitly teach a method and apparatus comprising:
A)  wherein generating the data configuration comprises generating a virtual table service.
	Pfeifle, however, teaches “wherein generating the data configuration comprises generating a virtual table service” as “Methods, apparatuses, and systems are provided which receive requests for map data, and generate virtual tables for accessing underlying navigational map data” (Abstract), “The system 100 may generate a virtual table based on the determination and routing data stored in a route database. The virtual table may contain a subset of data that corresponds to the request type for routing data. The functions may be in the form of structured query language functions. For example, the columns and rows of data in the virtual table are accessible by SQL commands, or a query format that is the same as used by the route database, e.g. the route database and the virtual database may be accessed using the same query format, such as SQL. The virtual table may be generated with data from local databases 108, e.g. databases accessible only to the system 100, data from databases 114 stored on a separate network 112, e.g. accessible to a plurality of systems, or some combination thereof” (Paragraph 30), and “virtual tables may be sent from the server 110 to the mobile device 104 upon request, in response to a request for routing data, 
	The examiner further notes that the secondary reference of Pfeifle teaches the concept of generating (and subsequently deploying) a virtual table in response to a request from an application on a device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Pfeifle’s would have allowed Patrick’s and Sokolan’s to provide a method for increasing storage savings, as noted by Pfeifle (Paragraph 24).
14.	Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Patrick et al. (U.S. PGPUB 2006/0277220) in view of Sokolan et al. (U.S. PGPUB 2011/0265177) as applied to claims 1, 3, 7, 9-11, 13, 17, and 19-20 above, and further in view of Skirpa et al. (U.S. PGPUB 2012/0010995).
15.	Regarding claims 5 and 15, Patrick and Sokolan do not explicitly teach a method and apparatus comprising:
A)  wherein generating the data configuration comprising the retrieved data comprises translating one or more metadata files in an Application Program Interface (API) format into the data configuration comprising the retrieved data.
	Skirpa, however, teaches “wherein generating the data configuration comprising the retrieved data comprises translating one or more metadata files in an Application Program Interface (API) format into the data configuration comprising the retrieved data” as “receiving an indication from a user to share the captured web content with a social networking website or personal start-webpage; translating the metadata into format compatible with an API of the social networking website or personal start webpage; and transmitting the translated metadata to the social networking website or personal start webpage to present the captured user specified web content” (Paragraph 55) and “This share event depends on a specific API of the social networking website or personal start page. The service provider system retrieves the metadata associated with the specified captured content (2015). The service provider system prepares and/or formats the capture metadata as required by the particular API (2020). The prepared meta-data is transmitted to social networking website using the social networking site's or personal start page's API (2025). The social networking site or personal start page displays, presents, or otherwise represents the captured content on a webpage (2030)” (Paragraph 206).
	The examiner further notes that the secondary reference of Skirpa teaches the concept of translating metadata in accordance to a specified format via API.
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Skirpa’s would have allowed Patrick’s and Sokolan’s to provide a method for delivering desired data, as noted by Skirpa (Paragraph 5).
16.	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Patrick et al. (U.S. PGPUB 2006/0277220) in view of Sokolan et al. (U.S. PGPUB 2011/0265177) as applied to claims 1, 3, 7, 9-11, 13, 17, and 19-20 above, and further in view of Matthew et al. (U.S. PGPUB 2012/0144382).
17.	Regarding claims 6 and 16, Patrick and Sokolan do not explicitly teach a method and apparatus comprising:
A)  wherein the at least one restriction comprises a performance management restriction.
Matthew, however, teaches “wherein the at least one restriction comprises a performance management restriction” as “metadata of updates available at the remote source, processing logic determines which update(s) are appropriate for the computing system (processing block 112). Some examples of the metadata may include version numbers, licensing or entitlement information, system requirements, etc. Then processing logic downloads packages of the appropriate updates from the remote source to the computing system (processing block 114)” (Paragraph 21).
	The examiner further notes that the secondary reference of Matthew teaches the concept of metadata including system requirements (i.e. “performance management” restrictions).  Moreover, the instant specification merely mentions “performance management” restrictions without defining what those restrictions are.  Thus, the system requirements teaches the claimed performance management restrictions in the broadest reasonable interpretation.  The combination would expand the restrictions of Patrick to include performance management restrictions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Matthew’s would have allowed Patrick’s and Sokolan’s to provide a method for improving the efficiency of downloading data, as noted by Matthew (Paragraph 2).
18.	Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Patrick et al. (U.S. PGPUB 2006/0277220) in view of Sokolan et al. (U.S. PGPUB 2011/0265177) as applied to claims 1, 3, 7, 9-11, 13, 17, and 19-20 above, and further in view of Yanagihara et al. (U.S. PGPUB 2014/0280683).
19.	Regarding claims 8 and 18, Patrick and Sokolan do not explicitly teach a method and apparatus comprising:
A)  wherein the at least one restriction comprises a caching restriction.
	Yanagihara, however, teaches “wherein the at least one restriction comprises a caching restriction” as “local caching server 108 may verify the validity of a request (e.g., request 308) for content 316 from electronic device 102 by passing an authorization token from electronic device 102 to CDN 104 and enabling downloading of content 316 only if CDN 104 verifies the validity of the authorization token. Second, content provider 302 may restrict caching of certain types of content (e.g., copyrighted content) by local caching server 108 if public address 210 is detected to be in a country with legal and/or tax-based restrictions on the serving of such content” (Paragraph 47).
	The examiner further notes that the secondary reference of Yanagihara teaches the concept of caching restrictions on different types of data.  The combination would expand the security restrictions of Patrick to include caching restrictions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Yanagihara’s would have allowed Patrick’s and Sokolan’s to provide a method for increasing security on content, as noted by Yanagihara (Paragraph 7).
Response to Arguments
20.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (See newly applied references).
Conclusion
21.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 10,303,892 issued to Lim et al. on 28 May 2019.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., methods to deploy requested data).
U.S. PGPUB 2007/0143379 issued to Dalfo et al. on 21 June 2007.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., methods to deploy requested data).
22.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Mahesh Dwivedi
Primary Examiner
Art Unit 2168

January 26, 2021
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168